DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,834,440. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent recites all subject matter recited in claim 1 of this application, or only obvious variants thereof.  All other claims of this application find corresponding subject matter in the claims of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-6, 8-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimpe, US Pub No. 20070183493 in view of Manor, US Pub No. 20020089973.

As to claim 1 Kimpe discloses a method, comprising: 
in response to determining, by a media server comprising a processor, that a preferred decoder, selected by the media server to encode media content communicatively coupling the media server and the media client, is not available at a media client: encoding, by the media server using a temporary encoder having a corresponding decoder at the media client, a first portion of the media content to generate first encoded media content ([0086]-[0087] – when the client does not have the preferred codec (decoder), video data is sent using a temporary codec (i.e. encoded by a temporary encoder) that is decodable by the client.  Therefore content is encoded using a codec, or encoder, having a corresponding decoder at the client), and 
sending, by the media server, the first encoded media content to the media client ([0086]).  
Kimpe fails to disclose that the decoder is selected based upon quality of service parameters for network equipment.
However, in an analogous art, Manor discloses selecting a codec based upon quality of service parameters for network equipment ([0049]).


As to claim 2 Kimpe discloses: in response to determining, by media server, that the media client has obtained the preferred decoder: encoding, by the media server using the preferred encoder, a second portion of the media content to generate second encoded media content, and sending, by the media server, the second encoded media content to the media client ([0086] – when the client has downloaded the required codec, the server uses the new codec to encode and deliver the content).  

As to claim 3 Manor discloses that the quality of service parameters comprise at least one of throughput, latency, buffer, propagation, error, or jitter ([0089]).  

As to claim 4 Kimpe discloses selecting, by the media server, the preferred encoder further based on a type of the media content ([0086] – codec is chosen based on content type).  

As to claim 5 the system of Kimpe and Manor discloses selecting, by the media server, the preferred encoder further based on client parameters of the media client (Kimpe [0086]; Manor [0049] and [0089] – codec is chosen based on QoS (i.e. client) parameters).  

As to claim 6 Manor discloses that the client parameters comprise a parameter selected from a group of parameters, comprising processor usage, memory usage, 172011-0844 Con 1 (ATTWP1443USB) bandwidth, visual quality, client output capabilities, availability of dedicated decoding hardware, decoder capabilities, licensing, and cost (Manor [0089] and [0100]).  

As to claim 8 see rejection of claim 1.  Kimpe further discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, performs the method of claim 1 (see [0086]).

As to claims 9-13 see rejection of claims 2-6, respectively.
As to claim 15 see rejection of claims 1 and 8.
As to claims 16-20 see rejection of claims 2-6, respectively.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimpe and Manor, as applied above, and further in view of Shapiro, US Pub No. 20060242275.

As to claims 7 and 14 Kimpe discloses the client informing the server of decoders available at the media client ([0087]).  
Kimpe fails to disclose querying, by the media server, the media client, for available decoders.  However, this is taught by Shapiro (see [0104]).  
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Kimpe and Manor with the teachings of Shapiro, the rationale being to enable the server to more rapidly determine which codec to initially utilize, thereby enabling a faster start-up of video play.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423